 



Award No. (GrantNumber)

EXHIBIT 10.02

INTUIT INC. 2002 EQUITY INCENTIVE PLAN
STOCK BONUS AGREEMENT

EXECUTIVE STOCK OWNERSHIP PROGRAM MATCHING UNIT

Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a
matching restricted stock unit in the form of a Stock Bonus Award (“Award”)
pursuant to the Company’s 2002 Equity Incentive Plan (the “Plan”), for the
number of shares of the Company’s Common Stock, $0.01 par value per share
(“Common Stock”) set forth below. This Award is subject to all of the terms and
conditions of the Plan, which is incorporated into this Agreement by reference.
All capitalized terms in this Stock Bonus Agreement (“Agreement”) that are not
defined in this Agreement have the meanings given to them in the Plan.

              Name of Participant:         Social Security Number:        
Address:                   Number of Shares:         Date of Grant:        
Vesting Date:    

Vesting: Subject to the forfeiture provisions set forth in this Agreement, this
Award will vest as to 100% of the Number of Shares on the Vesting Date set forth
above, provided you have remained employed by the Company through that date. The
Vesting Date is the fourth anniversary of the Date of Grant.

In the event of your Termination prior to the Vesting Date, the following
provisions will govern the vesting of this Award:

Termination due to Resignation or by Company for Cause: In the event of your
Termination prior to the Vesting Date due to your resignation or termination of
employment by the Company for Cause, this Award will terminate without having
vested as to any of the shares subject to this Award and you will have no right
or claim to anything under this Award. For purposes of this Award, Cause means
(i) you have been convicted of a misdemeanor that involves moral turpitude or
the embezzlement of property of the Company or one of its affiliates; (ii) you
have been convicted of a felony under the laws of the United States or any state
thereof; (iii) your willful misconduct in the performance of your duties as a
Company employee; (iv) your gross negligence in the performance of your duties
as a Company employee; or (v) you have persistently failed to follow the lawful
instructions of your manager relating to an activity within the scope of your
duties. In order for a condition identified in (iv) or (v) to constitute Cause,
the Company shall first have provided you with (A) at least thirty days’ written
notice of the alleged actions setting forth with specificity the events or
failures complained of and (B) an opportunity to remedy to the reasonable
satisfaction of your manager such condition within such thirty day period and
you shall have failed to remedy such condition.

Termination due to Retirement or by Company for other than Cause: In the event
of your Termination prior to the Vesting Date due to your Retirement or
termination of employment by the Company for reasons other than Cause, you will
vest pro-rata in a percentage of the Number of Shares equal to your number of
full months of service since the Date of Grant divided by forty-eight months,
rounded down to the nearest whole share of Intuit Common Stock, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, Retirement means the Termination of your employment with the Company
after you have reached an age and service requirement determined by the
Committee or its delegate.

Termination due to Death or Total Disability: In the event of your Termination
prior to the Vesting Date due to your death or Total Disability, this Award will
vest as to 100% of the Number of the Shares on your Termination Date, and the
Vesting Date under this Agreement will be your Termination Date. For purposes of
this Award, Total Disability is defined in Section 5.6(a) of the Plan.

Termination Within One Year Following Corporate Transaction: In the event of
your Termination prior to the Vesting Date, but within one year following the
date of a Corporate Transaction, this Award will vest as to 100% of the Number
of the Shares on your Termination Date, and the Vesting Date under this
Agreement will be your Termination Date. For purposes of this Award, Corporate
Transaction is defined in Section 23(h) of the Plan.

Forfeiture: You acknowledge and agree that if prior to the date on which you
vest fully in this Award you sell, gift or otherwise transfer the shares you
purchased that caused the Company to grant you this Award, this Award will
terminate and you will forfeit all rights to this Award and any shares subject
hereto, unless the Company determines in its sole discretion that you continue
to hold other shares of the Company’s

 



--------------------------------------------------------------------------------



 



Common Stock in a number equal to or greater than the number of shares that
caused the Company to grant you this Award.

Issuance of Shares under this Award: The Company will issue you the shares
subject to this Award on the later of: (1) the Vesting Date; or (2) your
Voluntary Deferral of Share Issuance Date. Until the date the shares are issued
to you, you will have no rights as a stockholder of the Company and the shares
subject to this Award will not count as owned by you under the Company’s share
ownership requirements.

Withholding Taxes: When the vesting and issuance of the shares under this Award
gives rise to a federal or other governmental income or employment tax
withholding obligation on the part of the Company, the Company will withhold
from the shares issued to you a number of whole shares having a Fair Market
Value equal to the minimum amount to be withheld to satisfy the withholding
obligation and will transmit the equivalent cash amount to the applicable taxing
authorities. If you have made a voluntary deferral of the share issuance to a
date later than the Vesting Date in accordance with the provisions set forth in
this Agreement, you agree that you will remit cash to the Company (through
payroll deduction or otherwise) in an amount sufficient to satisfy any
withholding obligation resulting from the vesting of the shares under this
Award. (As of the date of this Agreement, federal income tax withholding is not
required until share issuance. However, a FICA and Medicare withholding
obligation triggers on the Vesting Date even if you have made a voluntary
deferral of the share issuance to a date later than the Vesting Date). Fair
Market Value of the shares shall be determined in accordance with Section 23(m)
of the Plan on the date that the amount of tax to be withheld is to be
determined.

Voluntary Deferral of Share Issuance: You may voluntarily elect to defer the
issuance of the shares under this Award to a date after the Vesting Date that is
no later than the first day of the fiscal year following the date on which you
are no longer an employee of the Company (your “Voluntary Deferral of Share
Issuance Date”). You must make this election no later than the third anniversary
of the Date of Grant by filing a voluntary deferral election request in a form
acceptable to the Committee or its delegate.

This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 11 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered to the Company or to you
at its or your respective addresses set forth in this Agreement, or at such
other address designated in writing by either of the parties to the other.

The Company has signed this Award Agreement effective as the Date of Grant.

              INTUIT INC     2632 Marine Way     Mountain View, California 94043
              By:            

--------------------------------------------------------------------------------

        Robert B. Henske, Chief Financial Officer

PARTICIPANT’S ACCEPTANCE

I accept this Agreement effective as of the Date of Grant and agree to the terms
and conditions in this Agreement and the Plan. I acknowledge that I have
received a copy of the Plan, and I understand and agree that this Agreement is
not meant to interpret, extend, or change the Plan in any way, or to represent
the full terms of the Plan. If there is any discrepancy, conflict or omission
between this Agreement and the provisions of the Plan as interpreted by the
Company, the provisions of the Plan shall apply.

        Signed:        

--------------------------------------------------------------------------------

   

 